DETAILED ACTION
Claims 1-24 are currently pending. 
Claims 18-22 have been withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action

This application is in condition for allowance except for the following formal matters: withdrawn claims 18-22 are directed towards a non-elected invention, with no linking claims. In order for the application to be allowed the withdrawn claims must be cancelled. 
Examiner spoke with Applicant’s representative (Chien-Hung Yu, Reg 74923) by telephone on 09/29/2021, at this time Applicant was not prepared to cancel the withdrawn claims to expedite the issuance of a Notice of Allowance. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Response to Arguments
Applicant’s arguments, see Remarks, filed 08/24/2021, with respect to have been fully considered and are persuasive.  
Applicant argues that the combination of Kong and Corcoran fails to teach “at least one proximity sensing light emitting diode, wherein the optical sensing array is configured to receive a first light emitted from the display panel and a second light emitted from the at least one proximity sensing light emitting diode at different time periods, thereby separately performing the fingerprint recognizing and the proximity sensing,” in claims 1 and 17. Examiner agrees that the capacitive sensing of Kong occurs continuously throughout operation [0070], and therefore the fingerprint sensing in Kong always occurs in conjunction with proximity sensing not separately. See Remarks page 12. Therefore, even as modified by Corcoran, Kong fails to teach the requirements of the amended limitation and the rejections are withdrawn. 
	Regarding claim 23 Examiner agrees that in combination Kim and Cho fail to teach the limitations are currently amended.  Applicant argues that Kim teaches the use of the touch sensing array and fingerprint sensing array in combination with each other [0059-0061]. See Remarks page 13.  Kim, neither alone nor in combination, does not teach not receiving signals from a sensing array based on the time period of collection, as required in the new claim limitations. Examiner notes the new claim limitations do contain negative limitations, these limitations are fully supported by the specification [0060] and [0045]. Therefore, the rejections have been withdrawn and the claims are allowed. 



Allowable Subject Matter
Claims 1-17 and 23-28 are allowed. 

	Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	at least one proximity sensing light emitting diode, wherein the optical sensing array is configured to receive a first light emitted from the display panel and a second light emitted from the at least one proximity sensing light emitting diode at different time periods, thereby separately performing the fingerprint recognizing and the proximity sensing. 
	Please see above for a discussion of the closest prior art (Kong and Corcoran). 
	Claims 2-16 depend from claim 1 and are therefore allowed. 

Regarding claim 17, neither the closest known prior art, nor any reasonable combination thereof, teaches:
wherein, in the second time period, a second object is in front of but not  in contact with the display panel, the second light is emitted from the display panel and then is reflected by the second object to the optical sensing array for proximity sensing, whereby the fingerprint recognizing and the proximity sensing are performed separately. 

Regarding claim 23, neither the closest known prior art, nor any reasonable combination thereof, teaches: 

a column read-out circuit, receiving first sensing signals from the fingerprint sensing array in the first time period and receiving second sensing signals from the proximity sensing array in the second time period, wherein the first time period and the second time period are different from each other, and in the second time period, the column read-out circuit does not receive the first sensing signals for the fingerprint sensing array. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Molly Delaney/            Examiner, Art Unit 2666                                                                                                                                                                                            
	/KIM Y VU/                        Supervisory Patent Examiner, Art Unit 2666